
	

114 SRES 96 IS: Condemning the murder of Boris Nemtsov, and for other purposes.
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 96
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2015
			Mr. McCain (for himself and Mr. Graham) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Condemning the murder of Boris Nemtsov, and for other purposes.
	
	
 Whereas, on February 27, 2015, Russian opposition leader and former deputy prime minister Boris Nemtsov was brutally murdered in the shadow of the Kremlin in Russia’s capitol city Moscow;
 Whereas Mr. Nemtsov was a man of conviction and principle who dedicated his life to the fight against corruption in Russia and sought to advance democracy, human rights, free speech, free market reforms, and the rule of law throughout his life;
 Whereas in December 2011, Mr. Nemtsov helped mobilize the largest anti-Kremlin demonstrations since the early 1990s, leading tens of thousands of Russians to march in protest of widespread fraud and corruption in the parliamentary elections;
 Whereas the Government of the Russian Federation responded by passing a series of harsh laws that vastly expanded the definition of treason, increased government control over the media, and limited the scope and activities of opposition parties and civil society organizations;
 Whereas Russian authorities exploit these laws for their own political ends and use them to intimidate members of the opposition, human rights activists, and others with whom they disagree;
 Whereas Mr. Nemtsov strongly opposed these and other repressive measures, and expressed concerns that President Vladimir Putin’s policies were threatening democracy and rule of law in Russia;
 Whereas Mr. Nemtsov strongly criticized Russia’s annexation of Crimea and military activities in eastern Ukraine, blaming President Putin for a mad, aggressive and deadly policy of war against Ukraine and lying to the Russian people about this policy;
 Whereas Mr. Nemtsov had been investigating Russia’s role in Ukraine and was preparing to release an investigative report conclusively proving the participation of the Russian Armed Forces in the invasion of Ukraine and revealing the extent to which the Government of the Russian Federation was involved;
 Whereas, prior to his death, Mr. Nemtsov planned to lead a Spring March on March 1, 2015, to protest the Russian military’s presence in Ukraine;
 Whereas, on February 28, 2015, Ukrainian President Petro Poroshenko stated that he believed Mr. Nemtsov had been murdered because he planned to disclose this evidence of Russia’s involvement in Ukraine;
 Whereas President Putin called critics of his government a fifth column and national traitors, inviting violent attacks upon them and sponsoring a campaign of hatred, intimidation, and aggression;
 Whereas, on February 20, 2015, a new movement called Anti-Maidan marched freely through Moscow calling for violence against this fifth column, with signs naming Mr. Nemtsov as an enemy of Russia;
 Whereas Mr. Nemtsov’s colleagues stated that he was under state surveillance shortly before his murder and he was murdered in one of the most heavily secured areas of Moscow, suggesting the Government of Russia’s culpability;
 Whereas other prominent figures in Russia who have criticized President Putin and his government have also been assassinated, including Vladimir Golovlyov, Yuri Shchekochikhin, Anna Politkovskaya, Alexander Litvinenko, Magomed Yevloyev, Stanslav Markelov, and Natalia Estermirova;
 Whereas none of the individuals responsible for these assassinations have been brought to justice, raising serious questions about the ability of Russian authorities to conduct a credible investigation into Mr. Nemtsov’s murder;
 Whereas a culture of impunity and lack of accountability prevail in Putin’s Russia, with law enforcement, judicial, and investigative bodies often used to target political opponents and civil society, and thus lacking credibility to conduct an investigation themselves;
 Whereas the Russia Investigative Committee released a list of motives for Mr. Nemtsov’s murder which do not take into account his role as a prominent government critic, surveillance cameras were allegedly turned off for maintenance during the time of his murder, and Kremlin-sponsored channels are inciting fear and hatred by propagating conspiracy theories that blame the United States for his assassination;
 Whereas these continuing assassinations are intended to intimidate the people of Russia and undermine political and social reform in the Russian Federation; and
 Whereas support for rule of law and human rights in the Russian Federation will help ensure its future as a free, strong, and vibrant society and enduring stability in the Russian Federation will come from an active civil society in which democracy flourishes: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the courageous work of Boris Nemtsov, a tireless advocate for reform and human rights who sacrificed his life in the fight for freedom and democracy in the Russian Federation;
 (2)expresses its deepest condolences to the family, friends, and colleagues of Mr. Nemtsov, as well as to all the people of Russia;
 (3)condemns, in the strongest possible terms, the murder of Boris Nemtsov on February 27, 2015, as well as the assassinations of numerous other human rights and democracy activists in the Russian Federation since President Vladimir Putin came to office;
 (4)urges the President to seek a United Nations Security Council resolution that establishes an independent investigation into the assassination;
 (5)calls upon the Government of Russia to support and facilitate an independent inquiry into the murder of Mr. Nemtsov;
 (6)urges the Government of the Russian Federation to release all political prisoners and to end the ongoing harassment of political opponents, human rights activists, and journalists;
 (7)calls for the restoration of an independent judiciary and the rule of law in the Russian Federation, and an end to all restrictions on the media and freedom of speech;
 (8)urges the President to add the names of persons that Mr. Nemtsov requested be added to the visa ban list as provided for under the Sergei Manitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208) and continue to sanction human rights violators in the Russian Federation;
 (9)urges the Organization for Security and Cooperation in Europe (OSCE) to obtain, examine, and publish the investigative report Mr. Nemtsov planned to release as part of the OSCE observer role in eastern Ukraine to demonstrate the inability of the Government of the Russian Federation to suppress the truth Mr. Nemtsov represented; and
 (10)urges the President to significantly increase United States Government support to like-minded partners and human rights activists in the Russian Federation to create a more vibrant civil society and open media environment in which democracy can flourish.
			
